DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 June 2022 has been entered. Furthermore, this action is in response to the amendments and arguments filed 24 June 2022 for application 16/541245 filed 15 August 2019.  Currently, claims 1-5, 8-12, and 15-20 are pending. Claims 6, 7, 13, and 14 have been canceled. It is noted that an English translation of the certified copy of the Korean application (KR10-2018-0134727) to which the instant application claims priority is not currently on file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.

Specifically, Applicants Argue:
Chen is silent concerning the above. For example, in rejecting claims 6 and 7, the Action acknowledges that Chen is deficient but cites Eldridge et al. ("Towards General-Purpose Neural Computing," 2015 International Conference on Parallel Architecture and Compilation, 2015, pp. 99-112) ("Eldridge") for claims 6 and 7. In particular, the Action (e.g., page 51) cites pages 105- 106, for example, of Eldridge. However, here Eldridge only discloses "a Register File to store intermediate outputs" (page 105, section E). The "intermediate outputs" of the Register File are in no way equivalent to, for example, first and second descriptors as in amended claim l's "the first descriptor is one of the general descriptors, 3D-transmitting descriptors or embedded instruction descriptors, the second descriptor is one of the general descriptors, 3D-transmitting descriptors or embedded instruction descriptors, and the first descriptor includes address information of the second descriptor." The references are further silent concerning amended claim l's "the plurality of 
descriptors includes general descriptors, 3D-transmitting descriptors and embedded instruction descriptors, and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths." 

Examiner’s Response:
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification (see M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II)), with specific reference to p. 12, lines 7-18 which indicate that the descriptor next address included in a first descriptor in a linked list points to a memory location that specifically contains a memory where (intermediate) layer outputs are stored. Specifically, Chen teaches “wherein the plurality of descriptors includes general descriptors, 3D-transmitting descriptors and embedded instruction descriptors, and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths” because he teaches that the descriptors (fields of opcodes) include general descriptors such as “ACK”, “SYNC”, “FENCE” that are used for indicating data transfer completion (see [4145] with reference to the table that precedes that paragraph), 3D descriptors which include input/output address information for a tensor (see [1924] with reference to the table that precedes that paragraph where the input/output addresses are being interpreted to generalize to any n dimensional matrix/tensor including one that is 3 dimensional but the descriptors corresponding to the content of each of 3 registers as shown in Figure 152 also, in a general sense, being a 3D descriptor along with the fields of “MOVE” shown in the table below [1872]),  embedded instruction descriptors in the form of the fields of the COMPUTE opcode which characterize parameters associated with convolution instructions (see, for example the table below [1872] as well as Table 1-14 with respect to the matrix multiplication matrix instruction) (-viz., [1924, 4145, Table at 1872, Table 1-14, Figure 152] The register may be an off-chip memory. In a real application, the register may also be an on-chip memory for storing data. The data may be n-dimensional  data, where n is an integer greater than or equal to 1. For instance, when n=l, the data is one-dimensional data, in other words, a vector, when n=2, the data is two-dimensional data, in other words, a matrix, and when n=3 or above 3, the data is multi-dimensional tensor., A data transfer acknowledgment instruction  is named ACK. Each of the opcodes indicates whether to send a data transfer acknowledgement signal (ACK signal) to the neural network processing unit 11; the neural network processing unit 11 writes data to other neural network processing unit 11, and then executes the data transfer acknow”ledgment instruction to send the data transfer acknowledgment signal to a corresponding neural network processing unit 11 and indicate that the data has been transferred in place.). Moreover, Chen also teaches “and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths”, because he teaches that the various descriptors noted above are associated with opcodes having different bit widths (i.e., the system differentiates between them according to the content of the respective fields which vary according to the function of the descriptor); for example, table 1-14 ([4366]) shows embedded instruction descriptors for a matrix-matrix multiplication having a bitwidth extending over 9 fields, the table at [1872] shows descriptors for the MOVE opcode (interpreted generally as an example of a 3D descriptor) which extends over 3 registers, the table at [1924] shows the opcode “IO” which includes address and size information for a matrix/tensor (with fields interpreted as corresponding to a 3D descriptor for a tensor), the table preceding [4145] shows opcodes associated with general instructions (general descriptors) each of which has a bitwidth of 1  (-viz., [4214, 4366, 1924, 4145, 4366, Table at 1872, Table 1-14, Figure 152] FIG. 128 is a schematic diagram of a format of a neural network operation instruction according to the pres­ ent disclosure. The instruction is an instantiated instruction of the instruction shown in FIG. 127. As shown in FIG. 128, the neural network operation instruction includes at least one opcode, 16 operands, and four bit width fields. The opcode is used to indicate a function of the operation instruction, and the operation unit can perform different neural network operations by identifying one or more opcodes. The operand is used to indicate data information of the neural network operation instruction, where the data information may be an immediate number or a register serial number. The bit width field is used to indicate a bit width of an operand in the operation, and also indicate a bit width of a corresponding arithmetic unit in the operation process and whether arith­ metic units with low bit widths need to be merged into an aritlnnetic unit with a high bit width.,]The above Matrix Mult Matrix instruction can be expressed as: GEMM (TYPE14, LAYOUT3, TRANSA, TRANSB, M3, N14, K, C12, A3, LDA3, B, LDB, C13, C,LDC). An opcode of the Matrix Mult Matrix instruction is GEMM which is used to instruct a matrix mult matrix operation. The operation fields of the above Matrix Mult Matrix instruction include: TYPE14, LAYOUT3, TRANSA, TRANSB, M3, N14, K, C12, A3, LDA3, B, LDB, C13, C,and LDC.,) . Furthermore, Chen teaches “the first descriptor is one of the general descriptors, 3D-transmitting descriptors or embedded instruction descriptors, the second descriptor is one of the general descriptors, 3D- transmitting descriptors or embedded instruction descriptors” because he teaches that the fields of the opcodes CONFIG and COMPUTE both correspond to the first and second descriptors, but wherein these descriptors are associated with embedded instructions (i.e., instructions for performing the convolution) (-viz., [2209, 2210, Figure 6B, Figure 6C] and a step S6B4, reading, by the controller unit, a next CONFIG instruction from the instruction storage unit, and according to a control signal obtained by decoding, configuring various constants required by the computation of the neural network layer. For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit;). However, as noted in the 28 March 2022 FOA, Chen does not explicitly teach and the first descriptor includes address information of the second descriptor; 25the embedded instruction processor controls the memory-transmitting processor so as to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor. 
However, Eldridge, teaches these limitations, specifically teaching “the first descriptor includes address information of the second descriptor” because he teaches that a neural network architecture controller (X-FILES Arbiter) determines and sends to a neural network accelerator/operator (DANA) configuration/descriptive information associated with a neural network which includes a characterization of the functionality of that network as represented by the transaction table (Figures 6, 8, and 9) such that the transaction table entries include various descriptors including a first descriptor, for example, such as number of weights, activation function, and bias for each neuron in that a first layer but also (second) descriptors for the neurons (e.g., “neuronsInNextLayer” in Figure 9); however, the transaction table is organized according to a linked list for reserved blocks in which a descriptor “regFileNeedsNext” is also a second descriptor that points to the address of a next reserved register block in the list as required for the processing and wherein it is noted that the Register File in the transaction table includes a “nextPtr” field that is also a second descriptor that points to the next register block in a forward linked list to manage neural network processing of intermediate neural network outputs) (-viz., [p. 104, Section IIIC, p. 105, Section IIID, pp. 105-106, Section IIIE, Figure 1, Figure 2, Figure 9] The regFileNeedsRegs bit asserts when this entry needs to reserve register blocks in the Register File where intermediate layer outputs will be stored. Reserved blocks form a non-contiguous linked list, hence, the regFileNeedsNext bits assert when this transaction entry needs to know the next reserved register block in the list., Each configuration, shown in Figure 9, is a reduced binary representation of the FANN configuration data structure consisting of four sections: Global Info, Layer Info, Neuron Info, and Weight Info. The global Info section contains data applicable to the whole NN and populates the Transaction Information part of a Transaction Table entry. The Layers section, containing layer specific information and a pointer to the first neuron in the layer, is loaded into the Transaction Table as each layer is processed., To accommodate the case when there are more outputs in a layer than registers in a block, the Register File implements a forward linked list. Each Register File entry contains an isLast bit that indicates if it is the last in a list as well as a nextPtr field that holds the index of the next register block in a list. PEs understand this and will load, as needed, all blocks in a list.). Moreover, Eldridge teaches “25the embedded instruction processor controls the memory-transmitting processor so as to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor”  because he teaches that the neural network architecture controller (X-FILES Arbiter)/accelerator orchestrates the processing in the neural network by fetching/reading functional and configuration/descriptive information in the transaction table such that the accelerator reads this information from the cache (i.e., the memory elements associated with the second descriptor is transmitted to the accelerator according to a control processor – Figure 6) thereby transmitting the information associated with the second descriptor (e.g., “neuronsInNextLayer”, “regFileNeedsNext”, “nextPtr” as noted above); in other words, the descriptors are represented in a linked list structure in which a first descriptor includes information that points to a second descriptor (e.g., an index in the linked list) which itself is an address (e.g., of a register which contains intermediate outputs) that the system uses for additional processing) (-viz., [p. 104, Section IIIC, p. 105, Section IIID, pp. 105-106, Section IIIE, Figure 1, Figure 2, Figure 9] The regFileNeedsRegs bit asserts when this entry needs to reserve register blocks in the Register File where intermediate layer outputs will be stored. Reserved blocks form a non-contiguous linked list, hence, the regFileNeedsNext bits assert when this transaction entry needs to know the next reserved register block in the list., Each configuration, shown in Figure 9, is a reduced binary representation of the FANN configuration data structure consisting of four sections: Global Info, Layer Info, Neuron Info, and Weight Info. The global Info section contains data applicable to the whole NN and populates the Transaction Information part of a Transaction Table entry. The Layers section, containing layer specific information and a pointer to the first neuron in the layer, is loaded into the Transaction Table as each layer is processed., To accommodate the case when there are more outputs in a layer than registers in a block, the Register File implements a forward linked list. Each Register File entry contains an isLast bit that indicates if it is the last in a list as well as a nextPtr field that holds the index of the next register block in a list. PEs understand this and will load, as needed, all blocks in a list.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. opco


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 15-17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2021/0182077, Filed 13 September 2018), hereinafter referred to as Chen, in view of Eldridge et al. (“Towards General-Purpose Neural Computing”, 2015 International Conference on Parallel Architecture and Compilation, 2015, pp. 99-112), hereinafter referred to as Eldridge.

In regards to claim 1, Chen teaches A neural network control device comprising: a neural network operator that performs a plurality of processes for each 5of a plurality of layers of a neural network; ([1913, 2051, Figure 4A] The neural network operations may be an operation of a neural network layer. For a multi-layer neural network, an implementation of the operations may be that, in a forward operation, after the operation of a previous layer of the artificial neural network is completed, an operation instruction of a next layer is performed by using an output neuron obtained by an operation unit as an input neuron of the next layer for operating (or some operations are performed on the output neuron before the output neuron serves as the input neuron of the next layer). At the same time, a weight is replaced with a weight of the next layer., Specifically, the controller unit of the computation device shown in FIG. 2A may call one or more of a normalization instruction, a non-linear activation instruction, a pooling instruction, and a fully connected layer instruction from the register unit to send to the computation unit to realize the scene recognition algorithm and obtain the second information. It should be noted that if a plurality of operation instructions are to be executed for the scene recognition algorithm, the corresponding computation topology may also be retrieved from the register unit by the controller unit to the interconnection module. The interconnection module controls the arithmetic unit in the operation unit to realize the computing topology., wherein a device-based framework for neural network processing of information (e.g., images) is implemented on a terminal/computation device such that this framework controls the configuration and execution of the neural network by the neural network processors  (operation unit in Figure 4A) at each layer of the neural network.) a memory that includes a data-storing space storing a plurality of data for performing the plurality of processes and a synapse code-storing space storing a plurality of descriptors with respect to the plurality of processes; ([1998, 2326, Figure 4H, Figure 6B, Figure 23] For instance, it is assumed that there are a convolution layer C and a convolution layer D, where instruction descriptors included in the convolution layer C are: a descriptor of a first reading instruction, a descriptor of a first splitting instruction, a descriptor of a first convolution instruction, and a descriptor of a first merging instruction descriptor; the instruction descriptors included in the convolution layer D are: a descriptor of a second reading instruction, a descriptor of a second splitting instruction, a descriptor of a second convolution instruction, and a descriptor of a second merging instruction; and grouping parameters (group) corresponding to the descriptors of the splitting instructions in the convolution layer C and the convolution layer D are 2., An  example of the instruction storage unit may be a DMA. An example of the operation unit may be a primary operation module, a secondary operation module, a discrete data operation unit, or a continuous data operation unit. An example of the caching unit may be an instruction cache, an input neuron cache, a weight cache, and an output neuron cache, an instruction caching unit, a neuron caching unit that supports discrete data representations, or a weight caching unit that supports discrete data representations, etc. The examples of the present disclosure does not limit the above­ mentioned device, medium, and unit., wherein various memory structures store information used to perform the neural network processing including a storage/memory for the data to be processed at each layer (input/output data, weight data, bias data) as well as data corresponding to neural network structural and functional information which include, for example descriptors of non-linear activation, pooling, convolution, normalization functions (Figures 5, 6B) in which the descriptors stored in that space (the synapse code-storing space) are the various neural network structural or functional attributes/instructions or, alternatively, are the addresses that point to those instructions.) a memory-transmitting processor that obtains the plurality of descriptors 10and transmits the plurality of data to the neural network operator processor based on the plurality of descriptors; ([0115,  0116, 0117, 1895, 2026, 2017, 2378, Figure 25, Figure 26, Figure 149] a step S2, the operation starts, reading, by the controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all corresponding convolution neural network operation instructions from external address space, and caching the instructions in the instruction storage unit;, a step S3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all data required by a primary operation    unit from the external address space, and storing the data in  a first storage unit of the primary operation unit; a step S4, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, convolution kernel data required by a secondary operation unit from the external address space;, The data dependency  determination unit 52 is a port for the first operation unit 51 to read/write the first storage unit 53, so as to ensure consistency in reading data from and writing data to the first storage unit 53. At the same time, the first data dependency determination unit 52 is also configured to send data read from the first storage unit 53 to the secondary operation modules through the interconnection module., fetching, by the controller unit 115, the convolution operation instruction and a operation field corresponding to the convolution operation instruction from the register unit 112, and transferring, by the controller unit, the operation field to the data access unit;, fetching, by the data access unit,  a convolution kernel w and a bias b corresponding to the operation field from the memory, and transferring the convolution kernel w and the bias b to the operation unit;, Optionally, the computation device of the artificial neural network further includes: a DMA (which may be replaced by a transmission device, such as the transmission device of FIG. 149) configured to read/write data or instructions in the storage device and cache., wherein the data and instructions required for the neural network processing operation are sent (transmitted) into cache memory by the data access unit (a memory-transmitting processor) such that the particular instructions (e.g., descriptors) that are transferred (for fetching by the control unit) is based on a current control signal that characterizes the computational flow in the neural network and such that the data (e.g. weights, bias, etc) that is sent (transmitted) into cache is that which is needed to support the computations associated with those instructions (e.g., convolutional operation performed by the operation unit/neural network operator), wherein the DMA (along with the DMA control unit) is another example of a memory-transmitting processor that performs a similar function, and wherein the data dependency determination unit also performs the function of transmitting retrieved information to the operation unit.) an embedded instruction processor that obtains the plurality of descriptors from the memory-transmitting processor, transmits a first data set in a first descriptor to the neural network operator processor based on the first descriptor 15corresponding to the first process among the plurality of processes, reads a second descriptor corresponding to a second process, which is a next operation of the first process, based on the first descriptor, ([0115,  0116, 0117, 2201, 2207, 2208, 2209, 2210, 2211, Figure 6B, Figure 6C] a step S2, the operation starts, reading, by the controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all corresponding convolution neural network operation instructions from external address space, and caching the instructions in the instruction storage unit;a step S3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all data required by a primary operation    unit from the external address space, and storing the data in    a first storage unit of the primary operation unit; a step S4, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, convolution kernel data required by a secondary operation unit from the external address space;, The controller unit 315 may be a processor or a controller. For instance, the controller unit 315 may be a central processing unit (CPU), a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), or other programmable logic devices,…., a step S6B2, reading, by a controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal obtained by decoding, reading, by a data access unit, all corresponding convolution neural network operation instructions from a storage medium, and caching the instructions in the instruction storage unit; a step S6B3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal obtained by decoding, reading, by the data access unit, all data blocks (for instance, input data, an interpolation table for a quick activation function operation, a constant table for configuring parameters of the operation device, biased data, etc.) required by an operation unit the from the storage medium; and a step S6B4, reading, by the controller unit, a next CONFIG instruction from the instruction storage unit, and according to a control signal obtained by decoding, configuring various constants required by the computation of the neural network layer. For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit; a step S6B6, according to  the  control  signal decoded from the COMPUTE instruction, connecting,  by the interconnection module, a multiplication arithmetic unit, an addition arithmetic unit, and an activation arithmetic unit to form a first computation topology;, wherein a control unit (an embedded instruction processor the such as based on a FPGA) reads the instruction code information (descriptors such as the fields of CONFIG or COMPUTE in Figure 6B for example) from the instruction storage (cache) and transmits a set of data to the operation unit (neural network operator) according to the functional attributes (descriptors) of the particular (first) process corresponding to that instruction code and wherein the control unit reads/fetches a second descriptor (e.g., fields of COMPUTE relative to CONFIG) which corresponds to  a next operation in a set of operations (e.g., the incorporation of interconnection module information into a computation topology)) codes an embedded instruction processor register that determines an initial input data loading position and line intervals of input data loading, ([2742, 4205, 4213, 4433, 4434, 4436, Figure 127, Figure 144, Figure 153,  Table 1-14] In some examples of the present disclosure, the matrix operation instruction is a matrix transposing opera-tion instruction which includes an opcode and an operation field. The opcode is configured to indicate a function of the matrix transposing operation instruction. The matrix opera-tion control module confirms to perform the matrix trans- pose operation by identifying the opcode. The operation field is configured to indicate the data information of the matrix transposing operation instruction. The data informa-tion may be an immediate or a register number. For instance, when a matrix is obtained, the matrix starting address and the matrix size can be obtained in a corresponding register according to a register serial number, and then a matrix stored at a corresponding address may be obtained in the data storage module according to the matrix starting address  and the matrix size., … a control unit configured to control behaviors of each module in the device; in an example, the control unit reads prepared instructions, decodes, and generates a plu-rality of micro-instructions, and sends the micro-instructions to other modules in the device, where the other modules perform corresponding operations according to the obtained microinstructions…, FIG. 127 shows a schematic diagram of an instruc-tion format for performing an operation by using one instruction according to the present disclosure. As shown in FIG. 127, the instruction includes at least one opcode, at least three operands, and at least two bit width fields. … For instance, to obtain a matrix, a starting address and a matrix length can be obtained from a corresponding register according to the register serial number, and then a matrix stored in a corre-sponding address can be obtained from the storage unit according to the matrix starting address and matrix length., DTT instruction: According to this instruction, the reading/writing unit reads a word from the source address, and writes the word to the destination address and the data caching unit. The data transfer instruction includes five operation fields, including a first operation field, a second operation field, a third operation field, a fourth operation field, and a fifth operation field. The first operation field is used to indicate the storage space to which the source address of the two-dimensional data belongs, the second operation field is used to indicate the source address of the two-dimensional data, and the third operation field is used to indicate the storage space to which the destination address of  the two-dimensional data belongs, the fourth operation field is used to indicate the destination address of the two- dimensional data, and the fifth operation field is used to indicate the amount of the two-dimensional data transferred each time. Each instruction completes the transfer of one word of data., ADJ instruction: According to the instruction, the above addition unit adds the values in any two registers (including an address register and a jump value register) in the above register module, and then writes the result back to the above address register, so as to complete a line feed operation in the 2D DMA task., The above ADJ instruction includes two operation fields, including a sixth operation field and a seventh opera-tion field. The sixth operation field is used to indicate a serial number of the address register, and the seventh operation field is used to indicate a serial number of the jump value register. The above ADJ instruction adds the value in the address register and the value in the jump value register, and writes the result back to the above address register., wherein the control unit (embedded instruction processor) also generates/codes microinstructions (embedded instructions for an FPGA, for example) that specify the data addresses associated with operations and (input) data, including, in particular, a register that specifies the starting address of input data (e.g., table 1-14, Figure 144, Figure 153) with other data fields indicative of a length of the address to be read (interpreted as corresponding to “line intervals” such as in the form of rows or columns in a matrix or more generally a spacing between (successive) data blocks that are to be input separately or processed separately) as well as a jump value register that indicates an interval to be skipped between the starting address for successive data line feeds and, alternatively as well as a bit width value that also affects the span of the addresses of the input data to be read.) and controls the memory- transmitting processor to transmit second data corresponding to the second descriptor to the neural network operator processor based on the second descriptor; ([0115, 0116, 0117, 2209, 2210, 2211, Figure 6B, Figure 6C] a step S2, the operation starts, reading, by the controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all corresponding convolution neural network operation instructions from external address space, and caching the instructions in the instruction storage unit;a step S3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all data required by a primary operation    unit from the external address space, and storing the data in    a first storage unit of the primary operation unit; a step S4, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, convolution kernel data required by a secondary operation unit from the external address space…, … For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit; a step S6B6, according to  the  control  signal decoded from the COMPUTE instruction, connecting,  by the interconnection module, a multiplication arithmetic unit, an addition arithmetic unit, and an activation arithmetic unit to form a first computation topology;, wherein the control unit (an embedded instruction) reads/fetches a second descriptor (e.g., fields of COMPUTE relative to CONFIG) which corresponds to  a next operation in a set of operations (e.g., the incorporation of interconnection module information into a computation topology) and sends data associated with that descriptor (e.g., convolution instruction, network computation topology) via the data access unit or through the interconnection module (interpreted, along with the data dependency unit, to perform the memory transmitting functionality associated with a memory transmitting processor).) and  20a synapse code generator processor that generates the plurality of descriptors; ([2546] For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will  be changed to the corresponding address of the current layer., wherein the address associated with the weight and bias in an instruction (descriptors) associated with a layer are changed (re-generated) when the operations progress to a next layer according to the attributes of  the next layer and wherein, in addition, the output storage space (neurons) corresponding to the layer are associated with the input storage space (neurons) corresponding to the next layer such that this functionality corresponds a generation of a new set of descriptors to be read and applied for the next layer (i.e., the processor functionality in this control framework that performs this re-association is the synapse code generator).) wherein the plurality of descriptors includes general descriptors, 3D-transmitting descriptors and embedded instruction descriptors, and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths;  ([1924, 4145, Table at 1872, Table 1-14, Figure 152] The register may be an off-chip memory. In a real application, the register may also be an on-chip memory for storing data. The data may be n-dimensional  data, where n is an integer greater than or equal to 1. For instance, when n=l, the data is one-dimensional data, in other words, a vector, when n=2, the data is two-dimensional data, in other words, a matrix, and when n=3 or above 3, the data is multi-dimensional tensor., A data transfer acknowledgment instruction  is named ACK. Each of the opcodes indicates whether to send a data transfer acknowledgement signal (ACK signal) to the neural network processing unit 11; the neural network processing unit 11 writes data to other neural network processing unit 11, and then executes the data transfer acknowledgment instruction to send the data transfer acknowledgment signal to a corresponding neural network processing unit 11 and indicate that the data has been transferred in place., wherein the descriptors include general descriptors such as “ACK”, “SYNC”, “FENCE” are used for indicating data transfer completion (see [4145] with reference to the table that precedes that paragraph), wherein 3D descriptors include input/output address information for a tensor (see [1924] with reference to the table that precedes that paragraph where the input/output addresses are being interpreted to generalize to any n dimensional matrix/tensor including one that is 3 dimensional), wherein the descriptors corresponding to the content of each of 3 registers as shown in Figure 152 is also (in a general sense) a 3D descriptor (likewise with the fields of “MOVE” shown in the table below [1872]), wherein the fields of the COMPUTE opcode includes embedded instruction descriptors which characterize parameters associated with convolution instructions (see, for example the table below [1872] as well as Table 1-14 with respect to the matrix multiplication matrix instruction).) and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths; ([4214, 4366, 1924, 4145, 4366, Table at 1872, Table 1-14, Figure 152] FIG. 128 is a schematic diagram of a format of a neural network operation instruction according to the pres­ ent disclosure. The instruction is an instantiated instruction of the instruction shown in FIG. 127. As shown in FIG. 128, the neural network operation instruction includes at least one opcode, 16 operands, and four bit width fields. The opcode is used to indicate a function of the operation instruction, and the operation unit can perform different neural network operations by identifying one or more opcodes. The operand is used to indicate data information of the neural network operation instruction, where the data information may be an immediate number or a register serial number. The bit width field is used to indicate a bit width of an operand in the operation, and also indicate a bit width of a corresponding aritlnnetic unit in the operation process and whether arith­ metic units with low bit widths need to be merged into an aritlnnetic unit with a high bit width.,]The above Matrix Mult Matrix instruction can be expressed as: GEMM (TYPE14, LAYOUT3, TRANSA, TRANSB, M3, N14, K, C12, A3, LDA3, B, LDB, C13, C,LDC). An opcode of the Matrix Mult Matrix instruction is GEMM which is used to instruct a matrix mult matrix operation. The operation fields of the above Matrix Mult Matrix instruction include: TYPE14, LAYOUT3, TRANSA, TRANSB, M3, N14, K, C12, A3, LDA3, B, LDB, C13, C,and LDC., wherein the various descriptors noted above are associated with opcodes having different bit widths (i.e., the system differentiates between them according to the content of the respective fields which vary according to the function of the descriptor); for example, table 1-14 ([4366]) shows embedded instruction descriptors for a matrix-matrix multiplication having a bitwidth extending over 9 fields, the table at [1872] shows descriptors for the MOVE opcode (interpreted generally as an example of a 3D descriptor) which extends over 3 registers, the table at [1924] shows the opcode “IO” which includes address and size information for a matrix/tensor (with fields interpreted as corresponding to a 3D descriptor for a tensor), the table preceding [4145] shows opcodes associated with general instructions (general descriptors) each of which has a bitwidth of 1.)  the first descriptor is one of the general descriptors, 3D-transmitting descriptors or embedded instruction descriptors, the second descriptor is one of the general descriptors, 3D- transmitting descriptors or embedded instruction descriptors,… ([2209, 2210, Figure 6B, Figure 6C] and a step S6B4, reading, by the controller unit, a next CONFIG instruction from the instruction storage unit, and according to a control signal obtained by decoding, configuring various constants required by the computation of the neural network layer. For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit; wherein, as previously pointed out, the fields of the opcodes CONFIG and COMPUTE both correspond to the first and second descriptors, but wherein these descriptors are associated with embedded instructions (i.e., instructions for performing the convolution))
However, Chen does not explicitly teach and the first descriptor includes address information of the second descriptor; 25the embedded instruction processor controls the memory-transmitting processor so as to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor. Although Chen teaches that the memory organizes the descriptors sequentially according to an address so that the controller unit accesses that information sequentially according to that organization, Chen does not explicitly disclose that the first descriptor (e.g., a first instruction or corresponding set of instructions associated with the first descriptor in the first process) includes address information for the second descriptor associated with the second process.
However, Eldridge, in the analogous environment of controlling neural network configuration and function for a neural network accelerator, teaches and the first descriptor includes address information of the second descriptor;  ([p. 104, Section IIIC, p. 105, Section IIID, pp. 105-106, Section IIIE, Figure 1, Figure 2, Figure 9] The regFileNeedsRegs bit asserts when this entry needs to reserve register blocks in the Register File where intermediate layer outputs will be stored. Reserved blocks form a non-contiguous linked list, hence, the regFileNeedsNext bits assert when this transaction entry needs to know the next reserved register block in the list., Each configuration, shown in Figure 9, is a reduced binary representation of the FANN configuration data structure consisting of four sections: Global Info, Layer Info, Neuron Info, and Weight Info. The global Info section contains data applicable to the whole NN and populates the Transaction Information part of a Transaction Table entry. The Layers section, containing layer specific information and a pointer to the first neuron in the layer, is loaded into the Transaction Table as each layer is processed., To accommodate the case when there are more outputs in a layer than registers in a block, the Register File implements a forward linked list. Each Register File entry contains an isLast bit that indicates if it is the last in a list as well as a nextPtr field that holds the index of the next register block in a list. PEs understand this and will load, as needed, all blocks in a list., wherein a neural network architecture controller (X-FILES Arbiter) determines and sends to a neural network accelerator/operator (DANA) configuration/descriptive information associated with a neural network which includes a characterization of the functionality of that network as represented by the transaction table (Figures 6, 8, and 9) such that the transaction table entries include the descriptors such that a first descriptor includes, for example,  number of weights, activation function, and bias for each neuron in that a first layer but also  (second) descriptors for the neurons (e.g., “neuronsInNextLayer” in Figure 9); wherein the transaction table is organized according to a linked list for reserved blocks such that a descriptor “regFileNeedsNext” is also a second descriptor that points to the next reserved register block in the list as required for the processing and, in addition, wherein the Register File in the transaction table includes a “nextPtr” field that is also a second descriptor that points to the next register block in a forward linked list to manage neural network processing of intermediate neural network outputs.) 25the embedded instruction processor controls the memory-transmitting processor so as to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor ([p. 104, Section IIIC, p. 105, Section IIID, pp. 105-106, Section IIIE, Figure 1, Figure 2, Figure 9] The regFileNeedsRegs bit asserts when this entry needs to reserve register blocks in the Register File where intermediate layer outputs will be stored. Reserved blocks form a non-contiguous linked list, hence, the regFileNeedsNext bits assert when this transaction entry needs to know the next reserved register block in the list., Each configuration, shown in Figure 9, is a reduced binary representation of the FANN configuration data structure consisting of four sections: Global Info, Layer Info, Neuron Info, and Weight Info. The global Info section contains data applicable to the whole NN and populates the Transaction Information part of a Transaction Table entry. The Layers section, containing layer specific information and a pointer to the first neuron in the layer, is loaded into the Transaction Table as each layer is processed., To accommodate the case when there are more outputs in a layer than registers in a block, the Register File implements a forward linked list. Each Register File entry contains an isLast bit that indicates if it is the last in a list as well as a nextPtr field that holds the index of the next register block in a list. PEs understand this and will load, as needed, all blocks in a list., wherein a neural network architecture controller (X-FILES Arbiter) determines and sends to a neural network accelerator/operator (DANA) configuration/descriptive information associated with a neural network which includes a characterization of the functionality of that network as represented by the transaction table (Figures 6, 8, and 9) such that the accelerator reads this information from the cache (i.e., the memory elements associated with the second descriptor is transmitted to the accelerator according to a control processor – Figure 6) thereby transmitting the information associated with the second descriptor (e.g., “neuronsInNextLayer”, “regFileNeedsNext”, “nextPtr” as noted above); in other words, the descriptors are represented in a linked list structure in which a first descriptor includes information that points to a second descriptor (e.g., an index in the linked list) which itself is an address (e.g., of a register which contains intermediate outputs) that the system uses for additional processing.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the first descriptor includes address information of the second descriptor and for the  25embedded instruction processor to control the memory-transmitting processor to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor. The modification would have been obvious because one of ordinary skill would have been motivated to improve computational throughput in a neural network configuration control framework that enables the processing of multiple generic multi-layer neural network structures according to a transaction model of that structure and corresponding function that is interpretable by a neural network that includes linked lists or pointers that systematize the network processing  (Eldridge, [Abstract, Figure 13, p. 111, Section VI]).

In regards to claim 2, the rejection of claim 1 is incorporated and Chen further teaches wherein the neural network operator processor performs the plurality of processes for each of the plurality of layers using the plurality of data.  ([1913, 2226] The neural network operations may be an operation of a neural network layer. For a multi-layer neural network, an implementation of the operations may be that, in a forward operation, after the operation of a previous layer of the artificial neural network is completed, an operation instruction of a next layer is performed by using an output neuron obtained by an operation unit as an input neuron of the next layer for operating (or some operations are per­ formed on the output neuron before the output neuron serves as the input neuron of the next layer). At the same time, a weight is replaced with a weight of the next layer., Regarding a pooling operation of a multi-layer artificial neural network, its implementation is similar to that of a pooling operation of a single-layer artificial neural network. After a previous-layer artificial neural network is executed, an operation instruction of a next layer performs the computation as mentioned above by using the output neuron vector or output gradient vector computed by the operation unit as an input neuron vector or input gradient vector of a training of the next layer. A weight address  and a weight gradient address in the instruction may be changed to corresponding addresses of the previous layer., wherein the operation unit (neural network operator) executes a set of functions (convolutional, pooling, etc) over the course of a set of layers according to the data that function-specific instructional data sent to the operation unit.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 1 is incorporated and Chen further teaches wherein when the plurality of processes for the first layer among the plurality of layers are terminated, the synapse code generator switches an input data space 5of the data space and an output data space of the data space so as to perform the plurality of processes for a second layer, which is a next layer of the first layer, by using output data of the first layer as an input value.  ([0166, 0167, 2546] The present disclosure provides a method of per­ forming a forward operation of a fully connected layer of a multi-layer artificial neural  network,  which includes: performing the method of claim 10 for each fully connected layer of the artificial neural network; when an upper fully connected layer of the artificial neural  network is executed, using, by an operation instruction of a next layer, an output neuron address of the upper layer stored in the primary operation unit as an input neuron address of this layer, and changing a weight address and/or a bias address in the instruction to an address corresponding to this layer., For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will  be changed to the corresponding address of the current layer., wherein the address associated with the output storage space (neurons) corresponding to a layer across which the functions have terminated (i.e., formed an output) is assigned to be the address of the input storage space (neurons) corresponding to the next layer such that this functionality corresponds a generation of a new set of descriptors to be read and applied for the next layer.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the same reasons as pointed out for claim 1.

In regards to claim 8, the rejection of claim 1 is incorporated and Chen further teaches wherein the plurality of data include layer setting data, input data, a plurality of weights, and output data, and 10when each of the plurality of weights is applied to the input data, the synapse code generator generates descriptors for the remaining weights and the output data.  ([0166, 0167, 2027, 2029, 2546, 2617] The present disclosure provides a method of per­ forming a forward operation of a fully connected layer of a multi-layer artificial neural  network,  which includes: performing the method of claim 10 for each fully connected layer of the artificial neural network; when an upper fully connected layer of the artificial neural  network is executed, using, by an operation instruction of a next layer, an output neuron address of the upper layer stored in the primary operation unit as an input neuron address of this layer, and changing a weight address and/or a bias address in the instruction to an address corresponding to this layer., fetching, by the data access unit,  a convolution kernel w and a bias b corresponding to the operation field from the memory, and transferring the convolution kernel w and the bias b to the operation unit; and multiplying,  by the multiplication arithmetic unit of the computation unit, the convolution kernel w and input data Xi to obtain a first result (which may include results of a plurality of multiplication operations), and inputting the first result to the addition arithmetic unit to perform addition to obtain a second result, adding the second result and the bias b to obtain a third result, inputting the third result to the activation arithmetic unit to perform an activation operation to obtain an output result S, transferring the output result S to the data access unit, and storing, by the data access unit, the output result S in the memory., For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will be changed to the corresponding address of the current layer., The correspondence in the encoding table may also be a positive correlation. The storage module is pre-stored with an integer x and a positive integer y; the exponential value corresponding to the minimum power-bit data is x, and the power neuron data corresponding to any other one or more power-bit data  is 0, where x denotes  a bias value and y denotes a stride., wherein the data that is accessed from the storage cache by the data access unit include weights for a current layer, layer setting data in the form of at least kernel attributes such as stride, and input/output data into/from each of the layers (but also across particular operations within each layer), and wherein, as noted previously, a function is also performed to associate output from one layer with input to a next layer and to associate the weight (and bias) data (descriptors) with a current layer relative to a previous layer (synapse code generator function).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the same reasons as pointed out for claim 1.

Claim 9 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Chen and Eldridge. It is noted that claim 9 in addition recites performing the plurality of processes based on the first data and the second data which can also be found in Chen (namely, ([2212] a step S6B7, multiplying, by the multiplication arithmetic unit, a convolution kernel w and input data Xi to obtain a first result, inputting the first result to the addition arithmetic unit to perform addition to obtain a second result, adding the second result and a bias b to obtain a third result, inputting the third result to the activation arithmetic unit to perform an activation operation to obtain an output result S, transferring the output result S to the data access unit, and storing, by the data access unit, the output result in the storage medium. The step of adding the second result and the bias b to obtain the third result is optional, which means this step is not required when b is 0., wherein the data corresponding to the first and second descriptors (configuration, instructional, input/output, network data) which are communicated to the operation unit (neural network processor) are used by that operation unit (through, for example an arithmetic unit) to generate results (i.e., neural network processes for a given layer are executed according to those descriptors including the setting of the function and configuration of the neural network to conform to that data and then executing the neural network).) 

Claim 10/9 is also rejected because it is just a method implementation of the same subject matter of claim 3/1 which can be found in Chen and Eldridge.

In regards to claim 15, the rejection of claim 9 is incorporated and Chen further teaches wherein the plurality of data include layer setting data, input data, a plurality of 15weights, and output data, and the plurality of processes include a process of setting the layer, a process of reading the input data, a process of setting the weight, and a process of storing the output data.   ([0166, 0167, 2027, 2029, 2546, 2617] The present disclosure provides a method of per­ forming a forward operation of a fully connected layer of a multi-layer artificial neural  network,  which includes: performing the method of claim 10 for each fully connected layer of the artificial neural network; when an upper fully connected layer of the artificial neural  network is executed, using, by an operation instruction of a next layer, an output neuron address of the upper layer stored in the primary operation unit as an input neuron address of this layer, and changing a weight address and/or a bias address in the instruction to an address corresponding to this layer., fetching, by the data access unit,  a convolution kernel w and a bias b corresponding to the operation field from the memory, and transferring the convolution kernel w and the bias b to the operation unit; and multiplying,  by the multiplication arithmetic unit of the computation unit, the convolution kernel w and input data Xi to obtain a first result (which may include results of a plurality of multiplication operations), and inputting the first result to the addition arithmetic unit to perform addition to obtain a second result, adding the second result and the bias b to obtain a third result, inputting the third result to the activation arithmetic unit to perform an activation operation to obtain an output result S, transferring the output result S to the data access unit, and storing, by the data access unit, the output result S in the memory., For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will be changed to the corresponding address of the current layer., The correspondence in the encoding table may also be a positive correlation. The storage module is pre-stored with an integer x and a positive integer y; the exponential value corresponding to the minimum power-bit data is x, and the power neuron data corresponding to any other one or more power-bit data  is 0, where x denotes  a bias value and y denotes a stride., wherein the data that is accessed from the storage cache by the data access unit include weights for a current layer, layer setting data in the form of at least kernel attributes such as stride, and input/output data into/from each of the layers (but also across particular operations within each layer), and wherein, as noted previously, a function is also performed to associate output from one layer with input to a next layer and to associate the weight (and bias) data (descriptors) with a current layer relative to a previous layer (synapse code generator function).) and the plurality of processes include a process of setting the layer, a process of reading the input data, a process of setting the weight, and a process of storing the output data  ([2212] a step S6B7, multiplying, by the multiplication arithmetic unit, a convolution kernel w and input data Xi to obtain a first result, inputting the first result to the addition arithmetic unit to perform addition to obtain a second result, adding the second result and a bias b to obtain a third result, inputting the third result to the activation arithmetic unit to perform an activation operation to obtain an output result S, transferring the output result S to the data access unit, and storing, by the data access unit, the output result in the storage medium. The step of adding the second result and the bias b to obtain the third result is optional, which means this step is not required when b is 0., wherein the data corresponding to the first and second descriptors (configuration, instructional, input/output, network data) which are communicated to the operation unit (neural network processor) are used by that operation unit (through, for example an arithmetic unit) to generate results (i.e., neural network processes for a given layer are executed according to those descriptors including the setting/instantiation of the functional, data input, and configurational elements of the neural network to conform to that data and then executing the neural network).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the same reasons as pointed out for claim 9.

In regards to claim 16, the rejection of claim 15 is incorporated and Chen further teaches when each of the plurality of weights is applied to the input data, generating descriptors for the remaining weights and the output data.  ([0166, 0167, 2027, 2029, 2546, 2617] The present disclosure provides a method of per­ forming a forward operation of a fully connected layer of a multi-layer artificial neural  network,  which includes: performing the method of claim 10 for each fully connected layer of the artificial neural network; when an upper fully connected layer of the artificial neural  network is executed, using, by an operation instruction of a next layer, an output neuron address of the upper layer stored in the primary operation unit as an input neuron address of this layer, and changing a weight address and/or a bias address in the instruction to an address corresponding to this layer., fetching, by the data access unit,  a convolution kernel w and a bias b corresponding to the operation field from the memory, and transferring the convolution kernel w and the bias b to the operation unit; and multiplying,  by the multiplication arithmetic unit of the computation unit, the convolution kernel w and input data Xi to obtain a first result (which may include results of a plurality of multiplication operations), and inputting the first result to the addition arithmetic unit to perform addition to obtain a second result, adding the second result and the bias b to obtain a third result, inputting the third result to the activation arithmetic unit to perform an activation operation to obtain an output result S, transferring the output result S to the data access unit, and storing, by the data access unit, the output result S in the memory., For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will be changed to the corresponding address of the current layer., The correspondence in the encoding table may also be a positive correlation. The storage module is pre-stored with an integer x and a positive integer y; the exponential value corresponding to the minimum power-bit data is x, and the power neuron data corresponding to any other one or more power-bit data  is 0, where x denotes  a bias value and y denotes a stride., wherein the data that is accessed from the storage cache by the data access unit include weights for a current layer, layer setting data in the form of at least kernel attributes such as stride, and input/output data into/from each of the layers (but also across particular operations within each layer), and wherein, as noted previously, a function is also performed to associate output from one layer with input to a next layer and to associate the weight (and bias) data (descriptors) with a current layer relative to a previous layer (synapse code generator function) in response to the completion of the processing of the previous layer (i.e., the application of the weights to the data).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the same reasons as pointed out for claim 9.

In regards to claim 17, Chen teaches A neural network control device, comprising: a neural network operator processor that sets a layer for each of a plurality of layers of a neural network, obtains input data to be input to the layer, and performs an operation with respect to the plurality of layers based on the input 5data; ([1913, 2051, 2208, 2209, 2226, Figure 4A] The neural network operations may be an operation of a neural network layer. For a multi-layer neural network, an implementation of the operations may be that, in a forward operation, after the operation of a previous layer of the artificial neural network is completed, an operation instruction of a next layer is performed by using an output neuron obtained by an operation unit as an input neuron of the next layer for operating (or some operations are performed on the output neuron before the output neuron serves as the input neuron of the next layer). At the same time, a weight is replaced with a weight of the next layer., Specifically, the controller unit of the computation device shown in FIG. 2A may call one or more of a normalization instruction, a non-linear activation instruction, a pooling instruction, and a fully connected layer instruction from the register unit to send to the computation unit to realize the scene recognition algorithm and obtain the second information. It should be noted that if a plurality of operation instructions are to be executed for the scene recognition algorithm, the corresponding computation topology may also be retrieved from the register unit by the controller unit to the interconnection module. The interconnection module controls the arithmetic unit in the operation unit to realize the computing topology., a step S6B3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal obtained by decoding, reading, by the data access unit, all data blocks (for instance, input data, an interpolation table for a quick activation function operation, a constant table for configuring parameters of the operation device, biased data, etc.) required by an operation unit the from the storage medium; and a step S6B4, reading, by the controller unit, a next CONFIG instruction from the instruction storage unit, and according to a control signal obtained by decoding, configuring various constants required by the computation of the neural network layer. For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., a step S2.6, reading, by the controller unit, a next fully connected layer forward operation instruction from the instruction storage unit, and according to a control signal obtained by decoding, sending, by the primary operation unit, an input neuron vector to each secondary operation unit through the interconnection module and saving the input neuron vector to a second storage unit of the secondary operation module; wherein a device-based framework for neural network processing of information (e.g., images) is implemented on a terminal/computation device such that this framework controls the configuration and execution of the neural network by the neural network processors (operation unit in Figure 4A) at each layer of the neural network such that the operation unit (neural network operator) uses that information to configure the neural network layer and applies input data to that configuration to generate results/output.) a memory that includes a data-storing space storing layer setting data for setting the layer and the input data, and a synapse code-storing space storing a layer-setting descriptor corresponding to an operation for the layer setting and an input data-obtaining descriptor relating to an operation for 10obtaining the input data; ([1998, 2235, 2326, Figure 4H, Figure 6B, Figure 23] For instance, it is assumed that there are a convolution layer C and a convolution layer D, where instruction descriptors included in the convolution layer C are: a descriptor of a first reading instruction, a descriptor of a first splitting instruction, a descriptor of a first convolution instruction, and a descriptor of a first merging instruction descriptor; the instruction descriptors included in the convolution layer D are: a descriptor of a second reading instruction, a descriptor of a second splitting instruction, a descriptor of a second convolution instruction, and a descriptor of a second merging instruction; and grouping parameters (group) corresponding to the descriptors of the splitting instructions in the convolution layer C and the convolution layer D are 2., A maxpooling forward operation instruction: according to the instruction, the device fetches input data of a specified size from a specified address in a memory (preferably a scratchpad memory or a scalar register), per­ forms a maxpooling forward operation in a pooling operating component, and writes a result back to a specified address in the memory (preferably  a scratchpad memory or a scalar register)., An  example of the instruction storage unit may be a DMA. An example of the operation unit may be a primary operation module, a secondary operation module, a discrete data operation unit, or a continuous data operation unit. An example of the caching unit may be an instruction cache, an input neuron cache, a weight cache, and an output neuron cache, an instruction caching unit, a neuron caching unit that supports discrete data representations, or a weight caching unit that supports discrete data representations, etc. The examples of the present disclosure does not limit the above­ mentioned device, medium, and unit., wherein various memory structures store information used to perform the neural network processing including a storage/memory for the data to be processed at each layer (input/output data, weight data, bias data) as well as data corresponding to neural network structural and functional information which include, for example descriptors of non-linear activation, pooling, convolution, normalization functions (Figures 5, 6B) in which the descriptors stored in that space (the synapse code-storing space) are the various neural network structural or functional attributes/instructions or, alternatively, are the addresses that point to those instructions.) a memory-transmitting processor that obtains the layer-setting descriptor and the input data-obtaining descriptor and transmits the layer setting data and the input data to the neural network operator processor  based on the layer- setting descriptor and the input data-obtaining descriptor;  15 ([0115,  0116, 0117, 1895, 2026, 2017, 2378, 1923,Figure 25, Figure 26, Figure 149] a step S2, the operation starts, reading, by the controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all corresponding convolution neural network operation instructions from external address space, and caching the instructions in the instruction storage unit;, a step S3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all data required by a primary operation    unit from the external address space, and storing the data in  a first storage unit of the primary operation unit; a step S4, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, convolution kernel data required by a secondary operation unit from the external address space;, The data dependency  determination unit 52 is a port for the first operation unit 51 to read/write the first storage unit 53, so as to ensure consistency in reading data from and writing data to the first storage unit 53. At the same time, the first data dependency determination unit 52 is also configured to send data read from the first storage unit 53 to the secondary operation modules through the interconnection module., fetching, by the controller unit 115, the convolution operation instruction and a operation field corresponding to the convolution operation instruction from the register unit 112, and transferring, by the controller unit, the operation field to the data access unit;, fetching, by the data access unit,  a convolution kernel w and a bias b corresponding to the operation field from the memory, and transferring the convolution kernel w and the bias b to the operation unit;, Optionally, the computation device of the artificial neural network further includes: a DMA (which may be replaced by a transmission device, such as the transmission device of FIG. 149) configured to read/write data or instructions in the storage device and cache., The computation instruction may include a neural network operation instruction. Taking a neural net­ work operation instruction as an instance, as shown in the table 1, register number 0, register number 1, register number 2, register number 3, and register number 4 may be operation fields., wherein the data and instructions required for the neural network processing operation are sent (transmitted) into cache memory by the data access unit (a memory-transmitting processor) such that the particular instructions (e.g., descriptors) that are transferred (for fetching by the control unit) is based on a current control signal that characterizes the computational flow in the neural network and such that the data (e.g. weights, bias, etc) that is sent (transmitted) into cache is that which is needed to support the computations associated with those instructions (e.g., convolutional operation performed by the operation unit/neural network operator), wherein the DMA (along with the DMA control unit) is another example of a memory-transmitting processor that performs a similar function, wherein the data dependency determination unit also performs the function of transmitting retrieved information to the operation unit, and wherein descriptors include registers indicative of the address of the input data as well as of functional (layer setting information) such as an activation function interpolation table or kernel information.) an embedded instruction processor that controls the memory- transmitting processor so as to obtain the layer-setting descriptor and the input data-obtaining descriptor from the memory-transmitting processor, to transmit the layer setting data to the neural network operator processor based on the layer-setting descriptor, to read the input data-obtaining descriptor based on an address 20information of the input data-obtaining descriptor included in the layer-setting descriptor, ([0115,  0116, 0117, 2201, 2207, 2208, 2209, 2210, 2211, Figure 6B, Figure 6C] a step S2, the operation starts, reading, by the controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all corresponding convolution neural network operation instructions from external address space, and caching the instructions in the instruction storage unit;a step S3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all data required by a primary operation    unit from the external address space, and storing the data in    a first storage unit of the primary operation unit; a step S4, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, convolution kernel data required by a secondary operation unit from the external address space;, The controller unit 315 may be a processor or a controller. For instance, the controller unit 315 may be a central processing unit (CPU), a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), or other programmable logic devices,…., a step S6B2, reading, by a controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal obtained by decoding, reading, by a data access unit, all corresponding convolution neural network operation instructions from a storage medium, and caching the instructions in the instruction storage unit; a step S6B3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal obtained by decoding, reading, by the data access unit, all data blocks (for instance, input data, an interpolation table for a quick activation function operation, a constant table for configuring parameters of the operation device, biased data, etc.) required by an operation unit the from the storage medium; and a step S6B4, reading, by the controller unit, a next CONFIG instruction from the instruction storage unit, and according to a control signal obtained by decoding, configuring various constants required by the computation of the neural network layer. For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit; a step S6B6, according to  the  control  signal decoded from the COMPUTE instruction, connecting,  by the interconnection module, a multiplication arithmetic unit, an addition arithmetic unit, and an activation arithmetic unit to form a first computation topology;, wherein a control unit (an embedded instruction processor the such as based on a FPGA) reads the instruction code/layer setting information (descriptors such as the fields of CONFIG or COMPUTE in Figure 6B for example) from the instruction storage (cache) and transmits a set of data to the operation unit (neural network operator) according to the functional attributes (descriptors) of the particular (first) process corresponding to that instruction code and wherein the control unit reads/fetches a second descriptor (e.g., the fields of COMPUTE relative to CONFIG) which corresponds to  a next operation in a set of operations (e.g., the incorporation of interconnection module information into a computation topology)) to code an embedded instruction processor register that determines an initial input data loading position and line intervals of input data loading, ([2742, 4205, 4213, 4433, 4434, 4436, Figure 127, Figure 144, Figure 153,  Table 1-14] In some examples of the present disclosure, the matrix operation instruction is a matrix transposing opera-tion instruction which includes an opcode and an operation field. The opcode is configured to indicate a function of the matrix transposing operation instruction. The matrix opera-tion control module confirms to perform the matrix trans- pose operation by identifying the opcode. The operation field is configured to indicate the data information of the matrix transposing operation instruction. The data informa-tion may be an immediate or a register number. For instance, when a matrix is obtained, the matrix starting address and the matrix size can be obtained in a corresponding register according to a register serial number, and then a matrix stored at a corresponding address may be obtained in the data storage module according to the matrix starting address  and the matrix size., … a control unit configured to control behaviors of each module in the device; in an example, the control unit reads prepared instructions, decodes, and generates a plu-rality of micro-instructions, and sends the micro-instructions to other modules in the device, where the other modules perform corresponding operations according to the obtained microinstructions…, FIG. 127 shows a schematic diagram of an instruc-tion format for performing an operation by using one instruction according to the present disclosure. As shown in FIG. 127, the instruction includes at least one opcode, at least three operands, and at least two bit width fields. … For instance, to obtain a matrix, a starting address and a matrix length can be obtained from a corresponding register according to the register serial number, and then a matrix stored in a corre-sponding address can be obtained from the storage unit according to the matrix starting address and matrix length., DTT instruction: According to this instruction, the reading/writing unit reads a word from the source address, and writes the word to the destination address and the data caching unit. The data transfer instruction includes five operation fields, including a first operation field, a second operation field, a third operation field, a fourth operation field, and a fifth operation field. The first operation field is used to indicate the storage space to which the source address of the two-dimensional data belongs, the second operation field is used to indicate the source address of the two-dimensional data, and the third operation field is used to indicate the storage space to which the destination address of  the two-dimensional data belongs, the fourth operation field is used to indicate the destination address of the two- dimensional data, and the fifth operation field is used to indicate the amount of the two-dimensional data transferred each time. Each instruction completes the transfer of one word of data., ADJ instruction: According to the instruction, the above addition unit adds the values in any two registers (including an address register and a jump value register) in the above register module, and then writes the result back to the above address register, so as to complete a line feed operation in the 2D DMA task., The above ADJ instruction includes two operation fields, including a sixth operation field and a seventh opera-tion field. The sixth operation field is used to indicate a serial number of the address register, and the seventh operation field is used to indicate a serial number of the jump value register. The above ADJ instruction adds the value in the address register and the value in the jump value register, and writes the result back to the above address register., wherein the control unit (embedded instruction processor) also generates/codes microinstructions (embedded instructions for an FPGA, for example) that specify the data addresses associated with operations and (input) data, including, in particular, a register that specifies the starting address of input data (e.g., table 1-14, Figure 144, Figure 153) with other data fields indicative of a length of the address to be read (interpreted as corresponding to “line intervals” such as in the form of rows or columns in a matrix or more generally a spacing between (successive) data blocks that are to be input separately or processed separately) as well as a jump value register that indicates an interval to be skipped between the starting address for successive data line feeds and, alternatively as well as a bit width value that also affects the span of the addresses of the input data to be read.) and to transmit the input data to the neural network operator processor based on the input data-obtaining descriptor; ([0115, 0116, 0117, 2209, 2210, 2211, Figure 6B, Figure 6C] a step S2, the operation starts, reading, by the controller unit, the IO instruction from the starting address of the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all corresponding convolution neural network operation instructions from external address space, and caching the instructions in the instruction storage unit;a step S3, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, all data required by a primary operation    unit from the external address space, and storing the data in    a first storage unit of the primary operation unit; a step S4, reading, by the controller unit, a next IO instruction from the instruction storage unit, and according to a control signal decoded from the instruction, reading, by the data access unit, convolution kernel data required by a secondary operation unit from the external address space…, … For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit; a step S6B6, according to  the  control  signal decoded from the COMPUTE instruction, connecting,  by the interconnection module, a multiplication arithmetic unit, an addition arithmetic unit, and an activation arithmetic unit to form a first computation topology;, wherein the control unit (an embedded instruction) reads/fetches a second descriptor (e.g., COMPUTE relative to CONFIG) which corresponds to  a next operation in a set of operations (e.g., the incorporation of interconnection module information into a computation topology) and sends data associated with that descriptor (e.g., convolution instruction, network computation topology) via the data access unit or through the interconnection module (interpreted, along with the data dependency unit, to perform the memory transmitting functionality associated with a memory transmitting processor).) and a synapse code generator processor that generates the layer-setting descriptor and the input data-obtaining descriptor  ([2546] For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will  be changed to the corresponding address of the current layer., wherein the address associated with the weight and bias in an instruction (descriptors) associated with a layer are changed (re-generated) when the operations progress to a next layer according to the attributes of  the next layer and wherein, in addition, the output storage space (neurons) corresponding to the layer are associated with the input storage space (neurons) corresponding to the next layer such that this functionality corresponds a generation of a new set of descriptors to be read and applied for the next layer (i.e., the processor functionality in this control framework that performs this re-association is the synapse code generator).) wherein the plurality of descriptors includes general descriptors, 3D-transmitting descriptors and embedded instruction descriptors, and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths;  ([1924, 4145, Table at 1872, Table 1-14, Figure 152] The register may be an off-chip memory. In a real application, the register may also be an on-chip memory for storing data. The data may be n-dimensional  data, where n is an integer greater than or equal to 1. For instance, when n=l, the data is one-dimensional data, in other words, a vector, when n=2, the data is two-dimensional data, in other words, a matrix, and when n=3 or above 3, the data is multi-dimensional tensor., A data transfer acknowledgment instruction  is named ACK. Each of the opcodes indicates whether to send a data transfer acknowledgement signal (ACK signal) to the neural network processing unit 11; the neural network processing unit 11 writes data to other neural network processing unit 11, and then executes the data transfer acknowledgment instruction to send the data transfer acknowledgment signal to a corresponding neural network processing unit 11 and indicate that the data has been transferred in place., wherein the descriptors include general descriptors such as “ACK”, “SYNC”, “FENCE” are used for indicating data transfer completion (see [4145] with reference to the table that precedes that paragraph), wherein 3D descriptors include input/output address information for a tensor (see [1924] with reference to the table that precedes that paragraph where the input/output addresses are being interpreted to generalize to any n dimensional matrix/tensor including one that is 3 dimensional), wherein the descriptors corresponding to the content of each of 3 registers as shown in Figure 152 is also (in a general sense) a 3D descriptor (likewise with the fields of “MOVE” shown in the table below [1872]), wherein the fields of the COMPUTE opcode includes embedded instruction descriptors which characterize parameters associated with convolution instructions (see, for example the table below [1872] as well as Table 1-14 with respect to the matrix multiplication matrix instruction).) and the embedded instruction processor distinguishes among the general descriptors, 3D-transmitting descriptors and embedded instruction descriptors by using op codes of varying bit lengths; ([4214, 4366, 1924, 4145, 4366, Table at 1872, Table 1-14, Figure 152] FIG. 128 is a schematic diagram of a format of a neural network operation instruction according to the present disclosure. The instruction is an instantiated instruction of the instruction shown in FIG. 127. As shown in FIG. 128, the neural network operation instruction includes at least one opcode, 16 operands, and four bit width fields. The opcode is used to indicate a function of the operation instruction, and the operation unit can perform different neural network operations by identifying one or more opcodes. The operand is used to indicate data information of the neural network operation instruction, where the data information may be an immediate number or a register serial number. The bit width field is used to indicate a bit width of an operand in the operation, and also indicate a bit width of a corresponding arithmetic unit in the operation process and whether arithmetic units with low bit widths need to be merged into an arithmetic unit with a high bit width.,]The above Matrix Mult Matrix instruction can be expressed as: GEMM (TYPE14, LAYOUT3, TRANSA, TRANSB, M3, N14, K, C12, A3, LDA3, B, LDB, C13, C,LDC). An opcode of the Matrix Mult Matrix instruction is GEMM which is used to instruct a matrix mult matrix operation. The operation fields of the above Matrix Mult Matrix instruction include: TYPE14, LAYOUT3, TRANSA, TRANSB, M3, N14, K, C12, A3, LDA3, B, LDB, C13, C,and LDC., wherein the various descriptors noted above are associated with opcodes having different bit widths (i.e., the system differentiates between them according to the content of the respective fields which vary according to the function of the descriptor); for example, table 1-14 ([4366]) shows embedded instruction descriptors for a matrix-matrix multiplication having a bitwidth extending over 9 fields, the table at [1872] shows descriptors for the MOVE opcode (interpreted generally as an example of a 3D descriptor) which extends over 3 registers, the table at [1924] shows the opcode “IO” which includes address and size information for a matrix/tensor (with fields interpreted as corresponding to a 3D descriptor for a tensor), the table preceding [4145] shows opcodes associated with general instructions (general descriptors) each of which has a bitwidth of 1.)  the first descriptor is one of the general descriptors, 3D-transmitting descriptors or embedded instruction descriptors, the second descriptor is one of the general descriptors, 3D- transmitting descriptors or embedded instruction descriptors, … ([2209, 2210, Figure 6B, Figure 6C] and a step S6B4, reading, by the controller unit, a next CONFIG instruction from the instruction storage unit, and according to a control signal obtained by decoding, configuring various constants required by the computation of the neural network layer. For instance, the operation unit may configure a value of an internal register of the unit according to parameters in the control signal. The parameters include, for instance, data required for an activation function., The process of FIG. 6B further includes: a step S6B5, reading, by the controller unit, a next COMPUTE instruction from the instruction storage unit, and according to a control signal obtained from decoding, sending, by the interconnection module, input data in a convolution window to each arithmetic unit in the computation unit; wherein, as previously pointed out, the fields of the opcodes CONFIG and COMPUTE both correspond to the first and second descriptors, but wherein these descriptors are associated with embedded instructions (i.e., instructions for performing the convolution))
However, Chen does not explicitly teach and the first descriptor includes address information of the second descriptor; 25the embedded instruction processor controls the memory-transmitting processor so as to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor. Although Chen teaches that the memory organizes the descriptors sequentially according to an address so that the controller unit accesses that information sequentially according to that organization, Chen does not explicitly disclose that the first descriptor (e.g., a first instruction or corresponding set of instructions associated with the first descriptor in the first process) includes address information for the second descriptor associated with the second process.
However, Eldridge, in the analogous environment of controlling neural network configuration and function for a neural network accelerator, teaches and the first descriptor includes address information of the second descriptor;  ([p. 104, Section IIIC, p. 105, Section IIID, pp. 105-106, Section IIIE, Figure 1, Figure 2, Figure 9] The regFileNeedsRegs bit asserts when this entry needs to reserve register blocks in the Register File where intermediate layer outputs will be stored. Reserved blocks form a non-contiguous linked list, hence, the regFileNeedsNext bits assert when this transaction entry needs to know the next reserved register block in the list., Each configuration, shown in Figure 9, is a reduced binary representation of the FANN configuration data structure consisting of four sections: Global Info, Layer Info, Neuron Info, and Weight Info. The global Info section contains data applicable to the whole NN and populates the Transaction Information part of a Transaction Table entry. The Layers section, containing layer specific information and a pointer to the first neuron in the layer, is loaded into the Transaction Table as each layer is processed., To accommodate the case when there are more outputs in a layer than registers in a block, the Register File implements a forward linked list. Each Register File entry contains an isLast bit that indicates if it is the last in a list as well as a nextPtr field that holds the index of the next register block in a list. PEs understand this and will load, as needed, all blocks in a list., wherein a neural network architecture controller (X-FILES Arbiter) determines and sends to a neural network accelerator/operator (DANA) configuration/descriptive information associated with a neural network which includes a characterization of the functionality of that network as represented by the transaction table (Figures 6, 8, and 9) such that the transaction table entries include the descriptors such that a first descriptor includes, for example,  number of weights, activation function, and bias for each neuron in that a first layer but also  (second) descriptors for the neurons (e.g., “neuronsInNextLayer” in Figure 9); wherein the transaction table is organized according to a linked list for reserved blocks such that a descriptor “regFileNeedsNext” is also a second descriptor that points to the next reserved register block in the list as required for the processing and, in addition, wherein the Register File in the transaction table includes a “nextPtr” field that is also a second descriptor that points to the next register block in a forward linked list to manage neural network processing of intermediate neural network outputs.) 25the embedded instruction processor controls the memory-transmitting processor so as to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor ([p. 104, Section IIIC, p. 105, Section IIID, pp. 105-106, Section IIIE, Figure 1, Figure 2, Figure 9] The regFileNeedsRegs bit asserts when this entry needs to reserve register blocks in the Register File where intermediate layer outputs will be stored. Reserved blocks form a non-contiguous linked list, hence, the regFileNeedsNext bits assert when this transaction entry needs to know the next reserved register block in the list., Each configuration, shown in Figure 9, is a reduced binary representation of the FANN configuration data structure consisting of four sections: Global Info, Layer Info, Neuron Info, and Weight Info. The global Info section contains data applicable to the whole NN and populates the Transaction Information part of a Transaction Table entry. The Layers section, containing layer specific information and a pointer to the first neuron in the layer, is loaded into the Transaction Table as each layer is processed., To accommodate the case when there are more outputs in a layer than registers in a block, the Register File implements a forward linked list. Each Register File entry contains an isLast bit that indicates if it is the last in a list as well as a nextPtr field that holds the index of the next register block in a list. PEs understand this and will load, as needed, all blocks in a list., wherein a neural network architecture controller (X-FILES Arbiter) determines and sends to a neural network accelerator/operator (DANA) configuration/descriptive information associated with a neural network which includes a characterization of the functionality of that network as represented by the transaction table (Figures 6, 8, and 9) such that the accelerator reads this information from the cache (i.e., the memory elements associated with the second descriptor is transmitted to the accelerator according to a control processor – Figure 6) thereby transmitting the information associated with the second descriptor (e.g., “neuronsInNextLayer”, “regFileNeedsNext”, “nextPtr” as noted above); in other words, the descriptors are represented in a linked list structure in which a first descriptor includes information that points to a second descriptor (e.g., an index in the linked list) which itself is an address (e.g., of a register which contains intermediate outputs) that the system uses for additional processing.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the first descriptor includes address information of the second descriptor and for the  25embedded instruction processor to control the memory-transmitting processor to read address information of the second descriptor from the first descriptor, obtain the second descriptor based on the address information of the second descriptor, and transmit second data corresponding to the second 5descriptor to the neural network operator processor. The modification would have been obvious because one of ordinary skill would have been motivated to improve computational throughput in a neural network configuration control framework that enables the processing of multiple generic multi-layer neural network structures according to a transaction model of that structure and corresponding function that is interpretable by a neural network that includes linked lists or pointers that systematize the network processing  (Eldridge, [Abstract, Figure 13, p. 111, Section VI]).

In regards to claim 20, the rejection of claim 1 is incorporated and Chen further teaches wherein the data-storing space stores a plurality of weights and output data, and when each of the plurality of weights is applied to the input data, the synapse code generator generates descriptors for the remaining weights and the output data. ([0166, 0167, 2027, 2029, 2546, 2617] The present disclosure provides a method of per­ forming a forward operation of a fully connected layer of a multi-layer artificial neural  network,  which includes: performing the method of claim 10 for each fully connected layer of the artificial neural network; when an upper fully connected layer of the artificial neural  network is executed, using, by an operation instruction of a next layer, an output neuron address of the upper layer stored in the primary operation unit as an input neuron address of this layer, and changing a weight address and/or a bias address in the instruction to an address corresponding to this layer., fetching, by the data access unit,  a convolution kernel w and a bias b corresponding to the operation field from the memory, and transferring the convolution kernel w and the bias b to the operation unit; and multiplying,  by the multiplication arithmetic unit of the computation unit, the convolution kernel w and input data Xi to obtain a first result (which may include results of a plurality of multiplication operations), and inputting the first result to the addition arithmetic unit to perform addition to obtain a second result, adding the second result and the bias b to obtain a third result, inputting the third result to the activation arithmetic unit to perform an activation operation to obtain an output result S, transferring the output result S to the data access unit, and storing, by the data access unit, the output result S in the memory., For a multi-layer artificial neural network, the implementation process is similar to that of the single-layer neural network. When a previous layer of the artificial neural network is executed, the next layer of operation instructions may take the output neuron address of the previous layer stored in the primary operation unit as the input neuron address of the current layer. Correspondingly, the weight address and bias address in the instruction will be changed to the corresponding address of the current layer., The correspondence in the encoding table may also be a positive correlation. The storage module is pre-stored with an integer x and a positive integer y; the exponential value corresponding to the minimum power-bit data is x, and the power neuron data corresponding to any other one or more power-bit data  is 0, where x denotes  a bias value and y denotes a stride., wherein the data that is accessed from the storage cache by the data access unit include weights for a current layer, layer setting data in the form of at least kernel attributes such as stride, and input/output data into/from each of the layers (but also across particular operations within each layer), and wherein, as noted previously, a function is also performed to associate output from one layer with input to a next layer and to associate the weight (and bias) data (descriptors) with a current layer relative to a previous layer (synapse code generator function) in response to the processing of that previous layer involving the application of the weights to the data.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Eldridge for the same reasons as pointed out for claim 17.


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Eldridge, and in further view of Jin et al. (US2018/0089562, published 29 March 2018), hereinafter referred to as Jin.

In regards to claim 4, the rejection of claim 3 is incorporated and Chen and Eldridge do not further wherein 10the synapse code generator initializes a first channel among channels of the input data in a register of the embedded instruction processor, and generates an embedded instruction descriptor adding 1 to the register after performing the plurality of processes for the first channel.  Although Chen teaches the processing of images characterized as having multiple channel attributes ([2048, 2157]), he does not associate the processing of particular channels with a register value. Likewise, Eldridge does not teach the processing of particular channels with a register value.
However, Jin, in the analogous environment of controlling neural network configuration and function for a neural network accelerator, teaches wherein 10the synapse code generator initializes a first channel among channels of the input data in a register of the embedded instruction processor, and generates an embedded instruction descriptor adding 1 to the register after performing the plurality of processes for the first channel ([0068, 0087, Table 3, Figure 14] The information processing unit 415 may include at least one register and at least one counter . For example , the information processing unit 415 may include a weight register for storing weight data for convolution operation in the feature extraction layer block 425 and the classification layer block 427 . For example , the information processing unit 415 may include counters for updating the number of computation operations performed in the CNN operation apparatus . When a system is initialized , the information processing unit 415 may store pieces of information , received from a host , in corresponding registers , and may update a count value according to an operation of the CNN operation apparatus., A channel counter 501 may be a counter for counting the number of channels of input data . A maximum value of the channel counter 501 may be the number of channels of an input data set . If the number of channels of input data is greater than the number of CH sets , a classification layer may not start until a value of the channel count reaches a maximum . For example , if the number of channels of input data is 5 and the number of CH sets is 3 , a maximum value of the channel count may be 5 . Furthermore , the three CH sets may extract the features of the input data of the three channels in parallel . Thereafter , when the extraction of the features of the input data of the three channels is completed , the channel counter 501 may set two of the three CH sets as a max channel count by setting the two CH sets . That is , the CNN control unit 500 may not execute a classification layer operation until a feature extraction layer operation corresponding to a maximum value of the channel counter 501 is completed ., wherein a register includes a counter corresponding to a number of channels processed that is incremented by 1 after the completion of the processing of that channel until a maximum number of channels have been processed (e.g., by a first layer of the neural network), wherein the information processing unit controls this counting process in the register such that this unit is also a synapse code generator since it controls the address re-mapping between successive layers and the weight register addresses according to a layer counter such as shown in Table 3 with the registers thereby modified corresponding to a generated instruction used for CNN control.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Eldridge to incorporate the teachings of Jin for the synapse code generator to initialize a register in the embedded instruction processor corresponding to a first channel of a plurality of channels and generate and embedded instruction descriptor by adding 1 to the register after the first channel has been processed. The modification would have been obvious because one of ordinary skill would have been motivated to improve the computational and power utilization efficiency of deep neural networks, such as on portable devices, by effectively using limited processor elements such as by using a register counter in the feature extraction for individual channels in a CNN (Jin, [0009, 0100, 0014, 0176, 0178]).

In regards to claim 5, the rejection of claim 4 is incorporated and Chen and Eldridge do not further teach  15wherein the embedded instruction processor controls the memory-transmitting processor so as to obtain the embedded instruction descriptor and transmit pixel values of all channels of the input data to the neural network operator processor based on the embedded instruction descriptor.  Although Chen teaches the processing of images characterized as having multiple channel attributes ([2048, 2157]), he does not associate the processing of particular channels with a register value. Likewise, Eldridge does not teach the processing of particular channels with a register value.
However, Jin, in the analogous environment of controlling neural network configuration and function for a neural network accelerator, teaches wherein the embedded instruction processor controls the memory-transmitting processor so as to obtain the embedded instruction descriptor and transmit pixel values of all channels of the input data to the neural network operator processor based on the embedded instruction descriptor ([0094, 0100, Table 2, Table 3] A CNN operation apparatus having the same con figuration as that of FIG . 5 may be a CNN accelerator , and may perform both a feature learning part ( or feature extraction part ) and a classification part . Channel hardware sets 521 - 52N may be properly designed depending on the number of channels of input data to be used . For example , if input data is RGB image data , the number of channels may be 3 , and a channel hardware set may be configured to be 3 ., If the number of channels of input data is greater than that of channel hardware sets 520 , the CNN control unit 500 may compute channels by assigning the channel hardware sets 520 to channels for the input data after the calculation of the number of channel hardware sets 520 is terminated . For example , if the number of channel hardware sets 520 is 3 ( i . e . , N = 3 ) and the number of channels for input data is 5 , the CNN control unit 500 may first calculate the number of channel hardware sets by assigning the input data of the three channels to the three channel hardware sets . When the calculation of the input data for the three channels is terminated , the CNN control unit 500 may compute the input data by assigning the input data to two of the three channel hardware sets ., wherein, the CNN control unit (embedded instruction processor) controls the transmission of a new channel of information by obtain/reading the channel counter register to determine if a new channel can be accommodated (e.g., if only 3 can be processed at once, it waits until the counter indicates that the three have been processed but interpreted more generally to mean that if only one channel can be processed at a time, it waits until the counter indicates the completion of that processing) and, in response to an increment in the counter, the control unit enables the transmission of input data corresponding to the next channel (corresponding to the count value) for processing in that neural network layer and wherein the channel input correspond to RGB image data (pixels).)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Eldridge to incorporate the teachings of Jin for the embedded instruction processor to control the memory-transmitting processor to obtain the register counter embedded instruction descriptor corresponding to a channel and transmit pixel values of all channels of the input data to the neural network operator based on the embedded instruction descriptor. The modification would have been obvious because one of ordinary skill would have been motivated to improve the computational and power utilization efficiency of deep neural networks, such as on portable devices, by effectively using limited processor elements such as by using a register counter in the feature extraction for individual channels in a CNN (Jin, [0009, 0100, 0014, 0176, 0178]).

Claim 11/10 is also rejected because it is just a method implementation of the same subject matter of claim 4/3 which can be found in Chen, Eldridge, and Jin.

Claim 12/11 is also rejected because it is just a method implementation of the same subject matter of claim 5/4 which can be found in Chen, Eldridge, and Jin.

In regards to claim 18, the rejection of claim 17 is incorporated and Chen and Eldridge do not further teach wherein the synapse code generator initializes a first channel among channels of the input data in a register of the embedded instruction processor, and  5generates an embedded instruction descriptor adding 1 to the register after performing weight setting and an output data-storing process for the first channel.   Although Chen teaches the processing of images characterized as having multiple channel attributes ([2048, 2157]), he does not associate the processing of particular channels with a register value. Likewise, Eldridge does not teach the processing of particular channels with a register value.
However, Jin, in the analogous environment of controlling neural network configuration and function for a neural network accelerator, teaches wherein the synapse code generator initializes a first channel among channels of the input data in a register of the embedded instruction processor, and  5generates an embedded instruction descriptor adding 1 to the register after performing weight setting and an output data-storing process for the first channel. ([0049, 0068, 0087, Table 3, Figure 2A, Figure 14] A convolution operation and a pooling operation may be performed on other channel data of the same input data according to the same procedure as that shown in FIGS . 2A and 2B . A weight value or the number of filters may be different for each channel and each layer . The output data of the pooling operation may become the input data of a next layer ( i . e . , a next convolution layer in FIG . 1 ) ., The information processing unit 415 may include at least one register and at least one counter . For example , the information processing unit 415 may include a weight register for storing weight data for convolution operation in the feature extraction layer block 425 and the classification layer block 427 . For example , the information processing unit 415 may include counters for updating the number of computation operations performed in the CNN operation apparatus . When a system is initialized , the information processing unit 415 may store pieces of information , received from a host , in corresponding registers , and may update a count value according to an operation of the CNN operation apparatus., A channel counter 501 may be a counter for counting the number of channels of input data . A maximum value of the channel counter 501 may be the number of channels of an input data set . If the number of channels of input data is greater than the number of CH sets , a classification layer may not start until a value of the channel count reaches a maximum . For example , if the number of channels of input data is 5 and the number of CH sets is 3 , a maximum value of the channel count may be 5 . Furthermore , the three CH sets may extract the features of the input data of the three channels in parallel . Thereafter , when the extraction of the features of the input data of the three channels is completed , the channel counter 501 may set two of the three CH sets as a max channel count by setting the two CH sets . That is , the CNN control unit 500 may not execute a classification layer operation until a feature extraction layer operation corresponding to a maximum value of the channel counter 501 is completed ., wherein a register includes a counter corresponding to a number of channels processed that is incremented by 1 after the completion of the processing of that channel until a maximum number of channels have been processed (e.g., by a first layer of the neural network), wherein the information processing unit controls this counting process in the register such that this unit is also a synapse code generator since it controls the address re-mapping between successive layers and the weight register addresses according to a layer counter such as shown in Table 3 with the registers thereby modified corresponding to a generated instruction used for CNN control and with distinct addresses and neural network set-up parameters (e.g., weights/kernel) associated with distinct layers (Figure 2A) and with the register counter increment performed after an output storing operation (for use in a later pooling operation among channels or to feed into a next layer but also as an indication that a processor is free to process a next channel) and after the channel and layer-specific weight mapping/settings for the first channel.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Eldridge to incorporate the teachings of Jin for the synapse code generator to initialize a register in the embedded instruction processor corresponding to a first channel of a plurality of channels and generate and embedded instruction descriptor by adding 1 to the register after performing weight setting and an output data-storing process for the first channel. The modification would have been obvious because one of ordinary skill would have been motivated to improve the computational and power utilization efficiency of deep neural networks, such as on portable devices, by effectively using limited processor elements such as by using a register counter in the feature extraction for individual channels in a CNN (Jin, [0009, 0100, 0014, 0176, 0178]).

In regards to claim 19, the rejection of claim 4 is incorporated and Chen and Eldridge do not further teach  15 wherein 10the embedded instruction processor controls the memory-transmitting processor so as to obtain the embedded instruction descriptor and transmit pixel values of all channels of the input data to the neural network operator processor based on the embedded instruction descriptor. Although Chen teaches the processing of images characterized as having multiple channel attributes ([2048, 2157]), he does not associate the processing of particular channels with a register value. Likewise, Eldridge does not teach the processing of particular channels with a register value.
However, Jin, in the analogous environment of controlling neural network configuration and function for a neural network accelerator, teaches wherein 10the embedded instruction processor controls the memory-transmitting processor so as to obtain the embedded instruction descriptor and transmit pixel values of all channels of the input data to the neural network operator processor based on the embedded instruction descriptor ([0094, 0100, Table 2, Table 3] A CNN operation apparatus having the same con figuration as that of FIG . 5 may be a CNN accelerator , and may perform both a feature learning part ( or feature extraction part ) and a classification part . Channel hardware sets 521 - 52N may be properly designed depending on the number of channels of input data to be used . For example , if input data is RGB image data , the number of channels may be 3 , and a channel hardware set may be configured to be 3 ., If the number of channels of input data is greater than that of channel hardware sets 520 , the CNN control unit 500 may compute channels by assigning the channel hardware sets 520 to channels for the input data after the calculation of the number of channel hardware sets 520 is terminated . For example , if the number of channel hardware sets 520 is 3 ( i . e . , N = 3 ) and the number of channels for input data is 5 , the CNN control unit 500 may first calculate the number of channel hardware sets by assigning the input data of the three channels to the three channel hardware sets . When the calculation of the input data for the three channels is terminated , the CNN control unit 500 may compute the input data by assigning the input data to two of the three channel hardware sets ., wherein, the CNN control unit (embedded instruction processor) controls the transmission of a new channel of information by obtain/reading the channel counter register to determine if a new channel can be accommodated (e.g., if only 3 can be processed at once, it waits until the counter indicates that the three have been processed but interpreted more generally to mean that if only one channel can be processed at a time, it waits until the counter indicates the completion of that processing) and, in response to an increment in the counter, the control unit enables the transmission of input data corresponding to the next channel (corresponding to the count value) for processing in that neural network layer and wherein the channel input correspond to RGB image data (pixels).)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen and Eldridge to incorporate the teachings of Jin for the embedded instruction processor to control the memory-transmitting processor to obtain the register counter embedded instruction descriptor corresponding to a channel and transmit pixel values of all channels of the input data to the neural network operator based on the embedded instruction descriptor. The modification would have been obvious because one of ordinary skill would have been motivated to improve the computational and power utilization efficiency of deep neural networks, such as on portable devices, by effectively using limited processor elements such as by using a register counter in the feature extraction for individual channels in a CNN (Jin, [0009, 0100, 0014, 0176, 0178]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (“Compiling Deep Learning Models for Custom Hardware Accelerators”, https://arxiv.org/abs/1708.00117, arXiv:1708.00117v2 [cs.DC] 10 Dec 2017, pp. 1-8) teach a compiler for FPGA-base implementations of a CNN configures input address specifications with layer objects serialized according to a linked list. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124